DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed 6/24/21 are acknowledged. Claims 18, 32, 69, and 70 have been amended. Claims 1-17, 19-30, 44-52, 54-57, 63-68, and 71-72 have been canceled. Claims 75-79 have been added. Claims 18, 31-43, 53, 58-62, 69-70, and 73-79 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on 7/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/640,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The provisional rejection of claims 18-19, 24, 27, 31 -43, 53, and 58-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-9, 15-17, 22-27, and 31-43 of copending Application No. 16/640,684 (reference application), is withdrawn in light of the terminal disclaimer filed 7/9/21.
The provisional rejection of claims 18-19, 24, 27, 31-43, 53, and 58-64 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-13, 15-20, 22, and 23 of copending Application No. 16/768,500 (reference application) is withdrawn in light of Applicant’s persuasive arguments. The instant application has an effective U.S. filing date earlier than the claims of the '500 application. As set forth MPEP 804 subsection I.B.1. (b)(i), if a provisional NSDP rejection is the only rejection remaining in an application having the earliest effective U.S. filing date compared to the reference application, the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that 
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN1867585A, published November 22, 2006, disclose antibodies that bind to human 4-1BB. However, the prior art does not teach or suggest an isolated antibody, or antigen-binding fragment thereof, that binds to an extracellular domain of human CD137, comprising a heavy chain variable region and a light chain variable region, wherein A) the heavy chain comprises an amino acid sequence of SEQ ID NO: 657; B) the light chain comprises an amino acid sequence of SEQ ID NO: 658; C) the HVR-H1 comprises an amino acid sequence of SEQ ID NO: 731, the HVR-H2 comprises an amino acid sequence of SEQ ID NO: 755, the HVR-H3 comprises an amino acid sequence of SEQ ID NO: 779; D) the HVR-L1 comprises an amino acid sequence of SEQ ID NO: 803, the HVR-L2 comprises an amino acid sequence of SEQ ID NO: 827, the HVR-L3 comprises an amino acid sequence of SEQ ID NO: 851. The prior art does not teach or suggest an isolated antibody, or antigen-binding fragment thereof, that binds to an extracellular domain of human CD137, comprising a heavy chain variable region and a light chain variable region, wherein the heavy chain comprises an amino acid sequence of SEQ ID NO: 71 and the light chain comprises an amino acid sequence of SEQ ID NO: 72.
The prior art does not teach or suggest an isolated antibody, or antigen-binding fragment thereof, that binds to an extracellular domain of human CD137, comprising a heavy chain variable region and a light chain variable region, wherein the heavy chain comprises an amino acid sequence of SEQ ID NO: 657 and the light chain comprises an amino acid sequence of SEQ ID NO: 658.

Conclusion
Claims 18, 31-43, 53, 58-62, 69-70, and 73-79 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646